DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “focus rotation movement unit” of claim 1, where the term is being interpreted under 112(f) due to the use of the generic term “unit” paired with the function of “moving a focus” and lacking any discernable structures for performing this function. As such the claim will be interpreted to cover any structure or structures capable of mechanically moving the focus.
The “rotation plate part” of claims 6 and 14, where the term is being interpreted under 112(f) due to the use of the generic term “part” paired with the functional language of “rotating [the protruding parts]” and lacking any discernable structures for performing this function. As such the claims will be interpreted to cover any structure or, in light of being comprised of multiple plate bodies e.g. in Fig. 1, structures that are roughly shaped as plates.
The “plurality of protruding parts” of claims 6 and 14, where the terms are being interpreted under 112(f) due to the use of the generic term “parts” paired with the functional language “force the ultrasonic wave generating unit to be continuously tilted” and lacking any discernable structures for performing this function. As such the claims will be interpreted to cover any structure or structures for tilting the US wave generating unit.
The “supporting part” or “support part” of claims 10 and 14, where the term is being interpreted under 112(f) due to the use of the generic term “part” paired with the functional language “supporting the ultrasonic wave generating unit” and lacking any discernable structures for performing this function. As such the claim will be interpreted to cover any structure or structures for supporting the US wave generating unit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or generic terms therefore but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
The “ultrasonic wave generating unit” of claim 1, where the term is not being interpreted as a means, despite the inclusion of the generic term “unit” due to the unit in question comprising a transducer which is a structure capable of the claimed function of generating ultrasonic waves.
The “inner wheel part” and the “outer wheel part” of claim 11, where these terms are not being interpreted under 112(f), despite the use of the generic term “part” because the terms are not clearly ascribed a function in the claims

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
In this instance the claims contain a generic “focus rotation movement unit” (FRMU) never explicitly structurally described in the specification due to the inclusion of this unit/means in claim 1. The examiner does admit that a sole and single embodiment of the FRMU is depicted and discussed in the specification, which matches up with Figs. 1-4 (which all show the same structures, Fig, 1 being an exploded view, Fig. 2 being a cross sectional view of the same structures, and Figs. 3-4 being a view of the operation of the same device as per the applicant’s specification (citing PGPUB US 20180353778 A1; hereafter merely the specification) which describes as much). In more detail while a single species can, in some instances, teach/adequately describe a genus; the applicant has an eminently generic FRMU in claim 1 which would cover an enormous number of structures/options including many entirely unrelated to the applicant’s originally filed disclosure which are not readily envisioned from the sole and singular species presented in the applicant’s originally filed disclosure. For example instead of rotation plate(s) and protruding parts one could instead have a single shaped collar and this would perform the same function but would do so using structures never disclosed and not necessarily obvious from the applicants disclosed embodiment or; alternatively, one could use a stationary US wave generating unit and a rotating/oscillating mirror to direct the focus which is certainly covered by the claim language but is outright contrary to what the applicant has actually specified; furthermore and to fully emphasize the options, this claim language covers even more different material such as using the motor to actuate off the shelf raster scanning equipment to scan a square at a set depth (which the circle would lie upon/within) because this would meet all claim limitations of claim 1 even though each of these examples uses structures rather very different from that which is actually disclosed by the applicant. As such it can be seen that in this instance the applicant’s original disclosure does not readily inform the 
The dependent claims 2-17 are each similarly affected due to dependency, though for compact prosecution purposes the examiner notes that claims 6 and 14 contain the requisite structures that would limit the FRMU to be the embodiment which the applicant discloses.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the FRMU of claims 6 and/or 14, does not reasonably provide enablement for the generic FRMU of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In more detail refer to the preceding rejection of the same claims for lacking adequate written description which is incorporated herein by reference and note that by virtue of the same arguments the specification only enables the scope of the claims limited to the disclosed embodiment.
For compact prosecution purposes the examiner notes that claims 6-14 are rejected only by virtue of dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The examiner notes that this grounds of rejection applies to all claims and that the individual instances noted hereafter are a non-exhaustive list of the symptoms of the primary issue which is that a Korean-English translation was performed without redrafting the claims to conform to US practices rendering the claims indefinite for at least the following reasons:
The claims as a whole contain numerous “units” and “parts” or other generic terminology that invokes 112(f); however, the specification does not describe, or attempt to describe, what range of structures make such units nor does it describe what structural properties or range of properties allow the units to accomplish the functions; rather, the specification gives a single example of a structure for each unit leaving the reader unclear as to what sort of structures are or are not covered by the terms under 112(f) and under MPEP 2183 and whether or not the terms should even be interpreted under 112(f). See also MPEP 2173.05(g) as, when the specification does not clarify the meaning of a means, the examiner is left to determine what structures are under examination/are appropriate material for forming a rejection based on the claimed functions and given the myriad structures which could accomplish the function and the lack of clear guidance as to which are included/excluded renders the combination of means and functional limitations, in this instance, to be indefinite. As such the claim limitations which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are indefinite because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claims as a whole also contain many instances of redundant terminology. For example in claim 1 the ultrasonic wave generating unit (USWGU) is defined by being a US transducer. As such both the USWGU and the transducer have entirely the same scope and are redundant with respect to each other. Notably the claimed term is not being interpreted under 112(f) but this issue would seemingly be the same regardless as no claim and no portion of the specification gives any clear description of the 
The claims as a whole also systemically use methodological wording which is prima facie indefinite in an apparatus claim. For example in claim 1 the applicant recites that the FMRU “moving” a focus. Strictly speaking this does not make sense in an apparatus and instead it will be interpreted that the FRMU is “configured to move” or is “for moving” or the like. However, the examiner also notes that. Due to being systemic there are instances where it is unclear if the methodological wording is describing a function of a structure or not. An example of this side of the issue can be found in claim how “moving” is used in claims 5 or 6. All claims should be redrafted to remove the methodological wording.
Regarding claim 3 the claim recites “a uniform depth under a skin” which is confusing in a manner best described by the question: a skin of what? Based on the specification the examiner will interpret this as a uniform distance from the ultrasonic wave generating device.
Regarding claim 5 the claim does not contain a clear examinable limitation and is prima facie indefinite.  In this instance the examiner notes that much of the wording appears to be redundant (e.g. “wherein the USWGU is allowed to be continuously tilted … towards an every direction of 360 degrees by an operation of the FRMU” is the same scope as “thereby moving the focus of the US waves generated by the USWGU to form a circle on the same plane” given how these components are related/connected which is further the same scope as the terminal wherein clause of parent claim 1. For 
The terminal wherein clause of claim 6 is indefinite for the same reason/a similar reason as claim 5 is infinite with the examiner best guess as to what is under examination being that the angle is again help constant over the rotation cycle.
Claim 9 is prima facie indefinite in a manner similar to claim 5 above and in this instance the examiner’s best guess as to what is under examination is merely that the contact between the protruding parts/USWGU is continuous over the rotation cycle. In this instance the examiner also notes that contact ordinary occurs on a surface and the idea of a “top” surface doesn’t make sense unless a frame of reference having an upwards direction is defined leading to further indefiniteness.
Claim 10 is prima facie indefinite because the only limitation is that a support exists, but this support is recited as a means (and therefore could be the FRMU or a component thereof, and thus not a further separate structural limitation) and is also ascribed the same function as the FRMU or the plate part thereof. This claim will be assumed inherent in any proper rejection of claim 6 or otherwise will be examined as best understood.
Regarding claims 11-12, the claims recite non-standard and unclear terminology indicating the relationships between elements, specifically “installed to” and each iteration of “provided [on/with]” and each iteration of “thereof” each of which renders the claims indefinite. For “installed to” the examiner will interpret this as being “connected to” in each instance. For “provided on one side thereof” and “provided on an opposite side thereof” the examiner will assume that the “thereof” in question is either the bearing of claim 11 line 2 or the support body of claim 11 line 6 or the constituent elements thereof as it is unclear what exactly is being referred to and the examiner will further assume that the limitations only indicate that the bearing stationary shaft and the inner wheels part are opposite each 
Regarding claim 13, the applicant recites the non-standard terminology “magnetic substance” to define something which is not a magnet. While the applicant’s right to be their own lexicographer is not debated, the examiner notes that the meaning of the term is unclear on its own as all substances react to magnetic field and the examiner further notes that the applicant has not defined the term in the specification nor in the claims. Moreover, if given its ordinary meaning this could be literally anything (again, as all substances respond to magnetic fields) which does not make sense to claim. Moreover this is explicitly contrary to the specification which renders clear that this substance must hold the supporters together strongly (see [0039] of the applicant’s specification) which not even paramagnetic materials would be capable of doing by ordinary meaning. As it is unclear what the “magnetic substance” is and also equally unclear how it would be possible for it to accomplish the claimed function. For examination purposes and in light of the specification the examiner will interpret the claim as omitting reference to the “magnetic substance” and will presume that the supporters each possessing a magnet per se as this is the only disclosed structure capable of performing the claimed function and the only structure which could, logically, perform the disclosed strong magnetic attraction. Additionally, the examiner notes that the magnetic force is stated to both couple and separate the first and second supporters. This is logically inconsistent and it will therefore be presumed, based on the 
The terminal wherein clause of claim 14 contains the same issues iterated above in regards to each of claims 5, 6, and 9 respectively which are being interpreted in the same way by the examiner.
Regarding claim 16 the claimed recites unclear terminology indicating the relationships between where the claimed relationship also appears to be contrary to the specification. In more detail, if read directly the claim language is indefinite but appears to require that the division part envelops/contains there-within the USWGU which is contrary to the applicant’s usage of the term in their specification. See for example Fig. 2 noting the division part 600 and/or film 610 which divides the housing into and first (e.g. air) space and a second (i.e. transmission media) spaces. This division part does not touch the USWGU directly nor does it envelop it rather it serves as a flexible bulkhead to prevent leakage of the transmission media between the spaces and instead it is the transmission media envelops/contains the USWGU.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090171252 A1 by Bockenstedt et al. (hereafter Bockenstedt).

Regarding claim 1, Bockenstedt teaches: 1. A therapeutic ultrasonic wave generating device (see Bockenstedt’s Abstract), the device comprising:
a rotating motor (see Bockenstedt’s part 28 as depicted in Figs. 2-5 which comprises motors 50 and 52 both of which rotate and of which 52 is designed to rotate the rotation motor and which rotates the USWGU);
an ultrasonic wave generating unit provided with a transducer generating ultrasonic waves (see Bockenstedt’s Figs. 3-4 part 30); and
a focus rotation movement unit moving a focus of the ultrasonic waves generated by the ultrasonic wave generating unit in a circle on a same plane by receiving a transmission of rotational force of the rotating motor (as best understood and given that this structure is a “unit” of unknown composition (claim 6 being addressed separately below), see any and all of the structures of Bockenstedt’s Figs. 2-5 in light of the fact that Bockenstedt’s structures are not only fully capable of performing the claimed function but perform this function per se as depicted in Fig. 3 where a focal range 40 includes multiple (e.g. concentric) rings that lie within the same plane and/or where the text of Bockenstedt describes this feature at [0056]-[0058] both of which set forth a system that is not only fully capable of the claim but explicitly accomplishes the claimed feature and is explicitly capable of imaging additional areas. Lastly and for compact prosecution purposes the examiner notes that at least structures 42, 36, 32, and 34 are portions of Bockenstedt’s FRMU; though again due to the use of a unit without structural limitations the examiner reminds the applicant that any combination of structures up to the whole of those depicted could be used to read on this FRMU since they function together to enact the claimed scanning).

Regarding claim 3 Bockenstedt further teaches: 3. The device of claim 1, wherein the focus is moved in the circle at a uniform depth under a skin (as best understood any FRMU that reads on claim 1 also inherently teaches this limitation; however, for compact prosecution purposes the examiner notes that Bockenstedt explicitly teaches this in [0060] which iterates that the swept area can be equidistant from the skin surface of the patient). 

Regarding claim 4, Bockenstedt further teaches: 4. The device of claim 1, wherein the ultrasonic wave generating unit is disposed to be tilted based on an axial direction of a motor shaft of the rotating motor, and emits the ultrasonic waves through the transducer in a tilted direction (see Bockenstedt’s Fig. 3 part 40 and/or see [0056]-[0058] which show that the invention is fully capable of operating at a tilt with respect to the axial direction of the motor shafts 36 and 48 and also from the axial direction of the control arm since in Bockenstedt’s invention these are not the same axis). 

Regarding claim 5 Bockenstedt further teaches: 5. The device of claim 1, wherein the ultrasonic wave generating unit is allowed to be continually tilted based on a rotating axis of the rotating motor toward an every direction of 360 degrees by an operation of the focus rotation movement unit, thereby moving the focus of the ultrasonic waves generated by the ultrasonic wave generating unit to form the circle on the same plane by being tilted at an equal degree angle over the every direction of 360 degrees (as best understood this is read on merely by showing that Bockenstedt’s invention can sweep a circle of a full 360 degrees since in order to sweep such a circle the angle would need to be the same, as such see Bockenstedt’s Fig. 3 part 40 or [0056]-[0058]). 

Regarding claim 15 Bockenstedt further teaches: 15. The device of claim 1, further comprising: a header housing unit being installed with the rotating motor therein (as best understood see Bockenstedt’s Figs. 2-3 and note that there are top and bottom portions of which top portion 22 is a header housing unit as best understood because it serves as a housing for the motor as depicted); and a cartridge casing unit being installed with the ultrasonic wave generating unit therein, wherein the cartridge casing unit is provided with an ultrasonic wave penetration unit of a transparent or translucent material through which the ultrasonic waves pass in a direction that the ultrasonic waves are emitted from the ultrasonic wave generating unit (as best understood see Bockenstedt’s Figs. 2-3 and note bottom portion 24 which is a cartridge casing unit as best understood and which contains the USWGU part 30 therein and then see part 26 which is a US wave penetration unit as best understood where it is unclear whether the applicant is refereeing to optical or ultrasonic transparency where the term’s ordinary meaning is optical and thus see [0036] and note that part 26 is called a window and thus is presumably optically clear by the ordinary meaning of that term and of course the window is also US transparent by necessity/inherency otherwise Bockenstedt’s invention would be non-functional so as to show that Bockenstedt teaches this limitation from multiple perspectives). 

Regarding claim 16 Bockenstedt further teaches: 16. The device of claim 15, further comprising: a division part dividing an ultrasonic wave generating space disposed with the ultrasonic wave generating unit therein and being filled with a medium for transmission of the ultrasonic waves therein in an inner space of the cartridge casing unit (see Bockenstedt’s Figs. 3-4 parts 34 or 35 in light of [0038] or [0041] respectively , where such citations teach the use of a sealing member that seals between a US transmission medium contained in the lower compartment and the dry upper compartment so as to reach on the division part as best understood). 

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bockenstedt.

Regarding claim 2, Bockenstedt teaches: 2. The device of claim 1, wherein a center of the circle along which the focus is moved is located at a rotating axis of the rotating motor (see Bockenstedt’s Figs. 3-4 and note that the rotating axis of the control arm 36 is fully capable of being at the center of  a circular path swept by the transducer as depicted because the motor’s drive shaft is connected to the control arm via a multi-part hub and gearing arrangement such that its rotational output is centered above the transducer even though the motor’s drive shaft is not).
In this instance the examiner notes that limitations from the specification, while unable to be read into the claims, can and should be used to guide claim interpretation and the examiner further notes that the foregoing rejection relies essentially entirely on the translated wording of the claim and would be unable to properly reject the way in which the applicant’s specification, e.g. at Figs. 2 and 4 as depicted, would address the relationship between motor and the rotation of the transducer which is that the axis of the drive shaft of the motor is concentric with the axis of rotation of the USWGU. As such it may compact prosecution to provide the following additional/alternative grounds of rejection:
Additionally or alternatively, it can be seen that Bockenstedt teaches a single motor arrangement in [0049] where flexible connections such as drive belts or chains are used to split and transfer the motor’s output into both rotation and translation. However the location of this single motor is never disclosed and thus is not necessarily located directly above the control arm/USWGU. As such Bockenstedt alone does not explicitly teach what is understood by the examiner to be specified.
However, Bockenstedt’s teachings in [0049] at least obviate this limitation insofar as this would be a mere rearrangement of the location of a part without any effect on its function. See either or both of MPEP 2144.04(I) or MPEP 2144.04(VI)(C) where, once one utilizes flexible power connections such as a drive shafts or belts it essentially a design choice as to where to (re)arrange the motor’s undisclosed location and one of ordinary skill in the art could have chosen to put the motor directly over the US transducer and its control arm which would read on the idea that these should be concentric.
Therefore and in the alternate it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify Bockenstedt’s motor of undisclosed location to be situated directly above the US transducer and/or control arm connected thereto, at least in light of MPEP 2144.04(I) or MPEP 2144.04(VI)(C) and the legal precedent provided therein.

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Bockenstedt as evidenced by KR101177691B1 assigned to Classys (hereafter Classys) or, in the alternative, under 35 U.S.C. 103 as obvious over Bockenstedt further in view of Classys.

Regarding claim 17 Bockenstedt teaches the basic invention as given above in regards to claim 16; however, while Bockenstedt uses a generic seal of any known configuration from among those known in the art (i.e. see Bockenstedt’s [0038] and note that this is merely “at least one fluid seal” and that the listing of options starts in “e.g.” and ends in “etc.” so as to clearly indicate that the seal is of any known configuration and that the examples given are explicitly simply non-limiting examples and are themselves explicitly part of a larger group of known seal configurations covered by the term “etc.”) Bockenstedt does not mention the use of film seals that can freely fold/spread are known options and therefore Bockenstedt alone and without further evidence would fail to explicitly teach: “17. The device of claim 16, wherein the division part is a division film body allowed to be freely folded and spread, wherein an inner side of the division part is fastened to surround a periphery of the ultrasonic wave generating unit, and an outer side thereof is fastened to surround an inner peripheral surface of the cartridge casing unit.”
However, Bockenstedt can be seen to implicitly teach this term, at least when evidenced by Classys, which demonstrated that many years prior to the earliest applicable priority date that foldable and spreadable seals of the sort claimed were a known and functional means to seal between the imaging cartridge and header housing (see Classys’s Fig. 6 part 122 as described on the 10th paragraph of page 3/7 and on the second paragraph of page 4/7 which use a thin film of polyurethane that is foldable and spreadable by its ordinary meaning and by virtue of being shaped as a bellows). As such 
Additionally or alternatively since one of ordinary skill in the art, when attempting to follow Bockenstedt’s teaches, has to choose between the known seal configurations of the prior art since one cannot have “one or more seals” and rather must pick one of the known suitable configurations (i.e. a species thereof) it can be seen that an alternative grounds of rejection can be made wherein the same section of the Classys art, specifically Fig. 6 part 122 as described on the 10th paragraph of page 3/7 and on the second paragraph of page 4/7 which use a thin film of polyurethane that is foldable and spreadable by its ordinary meaning and by virtue of being shaped as a bellows, because this is a known suitable seal configuration for a similar device. See MPEP 2144.07.
Therefore and in the alternate it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to use the known suitable seal type taught by Classys as the generic seal in Bockenstedt’s teachings, at least in light of the legal precedent for holding such choices obvious as provided by MPEP 2144.07 and the case law cited therein.
 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Applicant is advised that should claim 10 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In more detail the examiner notes that claim 10, due to dependency from claim 6, contains all structural limitations of claim 14 and that the difference in wording of the functional limitations does not appear to give rise to any difference in scope between the two claims as they are currently draft and as best understood pending the resolution of the associated 112(b) rejections iterated above..

Allowable Subject Matter
Claims 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Additionally and for compact prosecution purposes the examiner notes that the claims are also rejected under 112(a); however, the act of redrafting the claims in independent form in a manner containing all limitations of the base and intervening claims would itself remove the 112(a) rejections for these claims as they are only rejected under 112(a) by virtue of dependency.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 14 require a particular FRMU where the required mechanical contact and specific structures thereof are not found in the prior art. Additionally, since the claim limitations found in claims 6 and 14 would preclude rotations outside of the predefined circle defined by the size, spacing, and number of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 20050119577 A1 is a capsule endoscope which has a rotating US transducer with an axis offset from the motor drive shaft and therefore is a 102(a)(1) reference for claim 1 for reasons readily apparent from e.g. Fig. 6. Notably similar statements could be made about a great many references in the IVUS catheter and capsule endoscope arts since it is a common adaptation to offset the imaging angle from the drive shaft but it only takes a single reference such as US 20050119577 A1 to demonstrate and emphasize the shear breadth of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793